NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 29, 2012
                                  Decided April 11, 2012

                                           Before

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 10-3946

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Illinois.

       v.                                        No. 08 CR 928-2

LAROY DANIELS,                                   William J. Hibbler,
    Defendant-Appellant.                         Judge.

                                         ORDER

        Laroy Daniels, a heroin addict without steady employment, wrote a note
demanding cash and handed it to a bank teller, who gave him money. Emboldened by his
success, Daniels then recruited three coconspirators—including a minor—telling them that
robbing banks was easy and that he would teach them how. Alone and with his
coconspirators, Daniels robbed a dozen banks in all. After his indictment, Daniels pleaded
guilty to three counts of bank robbery, 18 U.S.C. § 2113(a), and stipulated for purposes of
sentencing to nine more bank robberies. The district court sentenced Daniels within the
guidelines imprisonment range to a total of 96 months. Daniels filed a notice of appeal, but
his appointed lawyer represents that all potential claims are frivolous and thus moves to
No. 10-3946                                                                                Page 2

withdraw under Anders v. California, 386 U.S. 738 (1967). Daniels has not responded to our
invitation to respond to counsel’s motion. See C IR. R. 51(b). We limit our review to the
potential issues identified in counsel’s facially adequate brief. See United States v. Schuh, 289
F.3d 968, 973–74 (7th Cir. 2002).

       Counsel first notes that Daniels does not want to challenge his convictions, and so
counsel correctly omits discussion of possible challenges to the plea colloquy or the
voluntariness of Daniels’s guilty pleas. See United States v. Vallar, 635 F.3d 271, 289 (7th Cir.
2011); United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel advises that he found no basis in the record on which to challenge the
district court’s application of the guidelines, despite the district court’s decision to apply
the two-level upward adjustment for use of a minor over counsel’s objection. See U.S.S.G.
§ 3B1.4. In objecting to the proposed increase, defense counsel had implied that Daniels and
the minor were equal partners in crime, see United States v. Ramsey, 237 F.3d 853, 859–60
(7th Cir. 2001), because the minor was living with the other two coconspirators and had
joined them in robbing a thirteenth bank without Daniels’s assistance or tutelage. The
district court rejected this view, relying instead on the minor’s statements to police—which
Daniels did not contest at the hearing—that Daniels specifically recruited him and taught
him how to rob banks using demand notes. See U.S.S.G. § 3B1.4 cmt. n.1 (explaining that
use of a minor includes “recruiting” and “training”); United States v. Calimlim, 538 F.3d 706,
717–18 (7th Cir. 2008); Ramsey, 237 F.3d at 859. The court then went on to calculate a
guidelines imprisonment range of 78 to 97 months based on Daniels’s numerous robberies
and his recruitment of a minor (resulting in an offense level of 26)1 and his extensive
criminal history, including a first-degree murder conviction (placing him in a criminal
history category of III).2 Accordingly, we agree with counsel that the record presents no


       1
         Robbery has a base offense level of 20, U.S.S.G. § 2B3.1(a), and this was increased
for each count by 2 because Daniels took property (specifically, United States currency)
from each victim financial institution, § 2B3.1(b)(1). One robbery involved the use of a
minor, resulting in a 2-level increase to 24. § 3B1.4. The offense level then increased by
5—the maximum increase for multiple closely related counts—because Daniels had
pleaded guilty to 3 robberies and stipulated to 9 more. § 3D1.4. That adjusted offense level
of 29 was decreased by 3 for acceptance of responsibility, § 3E1.1(a)–(b), for a total offense
level of 26.

       2
        Daniels’s 30-year murder sentence added 3 points to his criminal history, U.S.S.G.
§ 4A1.1(a), and a post-release conviction for heroin possession added 2 points, § 4A1.1(b),
                                                                                (continued...)
No. 10-3946                                                                                Page 3

potential challenge to the district court’s calculation of the guidelines, nor to its application
of the guidelines to Daniels.

        Counsel also reports that the record provides no basis for any potential challenge to
the prison sentence as substantively unreasonable. The court described the guidelines
range as “somewhat inadequate” in light of the relevant factors under 18 U.S.C. § 3553(a),
citing Daniels’s extensive criminal history and his failure to reform despite spending more
than a decade in prison. But after considering factors in mitigation raised by defense
counsel, including Daniels’s heroin addiction, the court sentenced Daniels to a total of 96
months. That sentence is within the guidelines range and thus is presumed reasonable.
United States v. Curtis, 645 F.3d 937, 943 (7th Cir. 2011). Neither we nor counsel have
identified any argument to rebut that presumption.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.




       2
       (...continued)
which placed him in a criminal history category of III. Ch. 5, pt. A. Daniels’s convictions for
burglaries and other crimes committed before the murder were not counted because they
were imposed more than 15 years before the bank robberies. § 4A1.2(e)(3).